Citation Nr: 1740147	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disability.  



WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.C.


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2012 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 travel Board hearing and a transcript of this hearing is of record.  

This appeal was most recently before the Board in February 2016 when it was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus, the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for headaches was most recently remanded by the Board in February 2016 in order to obtain a VA examination.  In addition the VA examiner was to opine as to whether the Veteran's headaches were etiologically related to his active service.  

In response to the February 2016 Board remand the Veteran was provided with a May 2016 VA examination.  The examiner noted the Veteran had headaches that were first diagnosed in 1976.  The examiner concluded the Veteran's headaches were not etiologically related to his active service because he was only treated one time for headaches during his active service. The examiner also noted the Veteran was unable to recall if he followed up with a treatment provider following his separation from active service.

The Board finds the May 2016 VA opinion to be inadequate.  The examiner noted the Veteran only sought treatment once during his active service for headaches but failed to provide the significance of this fact.  

The Veteran had testified at his October 2015 Board hearing that his headaches stemmed from an in-service motor vehicle accident that he did not report at the time to avoid being reprimanded.  In the body of the examination the examiner noted there was no evidence in the Veteran's service treatment records of a motor vehicle accident.  The Board points out that those contentions were specifically considered in the February 2016 decision that addressed the Veteran's other claims of service connection for psychiatric, back, neck and upper and lower extremity radiculopathies and the Board determined that the Veteran was not credible with regard to his report of an in-service accident.  Thus, that contention need not be addressed by the examiner.   

Additionally, it appears the Veteran continues to receive VA treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After completion of the foregoing, contact the VA examiner who examined the Veteran in May 2016 in connection with his claim for entitlement to service connection for headaches and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's headaches are etiologically related to his active service?  The examiner should specifically address the significance of only being treated one time for headaches during service. 

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his Attorney must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




